Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 01/06/2022. Claims 1, 4, 12, 13, 16 and 18 have been amended. Claims 5 and 17 have been canceled. Claims 1-4, 6-16 and 18-23 are allowed.

Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 12/14/2021 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Reasons for Allowance
3.	The claimed invention in view of the instant specification discloses a method and a system for determining relevant electronic content in response to a query. The detailed implementation indicates: (1) A computer implemented method for determining relevant electronic content in response to a query, the method comprising: receiving a query from a user device; (2) Categorizing the query to identify one or more electronic content sources; (3) Formatting the query according to one or more electronic content source specifics for the one or more electronic content sources; (4) Transmitting the formatted query to the one or more electronic content sources; (5) Merging results in response to the formatted query from the one or more electronic content sources based at least in part on one or more factors; (6) Dynamically computing one or more local ranking statistics for each results item related to one or more terms 

Pertinent Art
4.	Gelfand et al, US 20160357756, discloses integrating search results of a local search engine with search results of a global generic search engine, wherein the process comprises: implementing, by a user, a key word search of a public search engine via a web browser; simultaneously automatically implementing the key word search of a private information source to locate at least one of user contacts and documents relevant to the key word search; scoring the at least one of the user contacts and the documents returned from the private information source for relevancy to the key word search; returning public search results to the user based on the key word search of the public search engine; and returning up to N most relevant of the at least one of the user contacts and the documents obtained from the private information source to the user in a side bar of the web browser adjacent to the public search results .

	
 5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].





Hung Le
02/23/2022

/HUNG D LE/Primary Examiner, Art Unit 2161